Exhibit 10.9

SAIC, INC.

2006 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

 

  BY ACCEPTING THE AWARD DESCRIBED IN THIS AGREEMENT, YOU VOLUNTARILY AGREE TO
ALL OF THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, THE AWARD LETTER
AND IN THE PLAN.  

This Performance Share Award Agreement (this “Agreement”), effective as of the
Grant Date (as defined below), is between SAIC, Inc., a Delaware corporation
(the “Company”), and Recipient (as defined below).

This Agreement sets forth the terms and conditions applicable to the award
granted to Recipient pursuant to the Award Letter (as defined below)
representing a right to receive a number of shares of the Company’s Common Stock
(the “Shares”) based on the extent, if any, to which the applicable Performance
Goals (as defined below) have been achieved for the Performance Period (as
defined below) (the “Performance Share Award”).

 

1. DEFINITIONS. The following terms shall have the meanings as defined below.
Capitalized terms used herein and not defined shall have the meanings attributed
to them in the Company’s 2006 Equity Incentive Plan (as may be amended from time
to time, the “Plan”).

“Award Letter” means the award notice delivered to Recipient concurrently with
this Agreement and which is hereby made a part hereof and incorporated by
reference into this Agreement.

“Determination Date” means the date on which the Committee makes a final
determination of whether and to what extent the Performance Goals set forth in
the Award Letter have been achieved for the Performance Period, as described in
Section 3 hereof.

“Executive Officer” means an officer of the Company designated as such for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended.

“Grant Date” means the effective date of the grant of the Performance Share
Award as set forth in the Award Letter.

“Ineligible Position” means a position of employment with the Company or an
Affiliate that is not eligible to receive Performance Share Awards as determined
by the Committee.

“Performance Goals” means the goals set forth in the Award Letter as established
by the Committee to determine whether, and to what extent, the Performance Share
Award shall be earned and therefore Shares shall be issued to Recipient after
the Determination Date pursuant to this Agreement.

 

November 2009    



--------------------------------------------------------------------------------

“Performance Period” means the period of three fiscal years from fiscal year
20     through fiscal year 20    , inclusive, based on the Company’s audited
annual financial statements.

“Permanent Disability” means the status of disability determined conclusively by
the Committee based upon certification of disability by the Social Security
Administration or upon such other proof as the Committee may require, effective
upon receipt of such certification or other proof by the Committee.

“Recipient” means the person granted a Performance Share Award as named in the
Award Letter who is affiliated with the Company or an Affiliate as an employee.

“Section 409A” means Section 409A of the Code together with the regulations
promulgated thereunder.

“Target Shares” means the target number of Shares as set forth in the Award
Letter.

“Special Retirement” means: (i) retirement by the Recipient after reaching age
59 1/2 with at least ten (10) years of service with the Company or an Affiliate;
(ii) retirement by the Recipient after reaching age 59 1/2 and Recipient’s age
plus years of service with the Company or an Affiliate equals at least 70; or
(iii) if the Recipient is an Executive Officer at the time of retirement,
retirement after reaching age 65 by the Recipient, regardless of years of
service with the Company. For Special Retirement purposes, years of service
shall mean the period of service determined conclusively by the Committee.

 

2. PERFORMANCE SHARE AWARD SUBJECT TO TERMINATION. Except in the event of death,
Permanent Disability or Special Retirement as set forth below, the Performance
Share Award shall be terminated automatically without compensation and no Shares
shall be issued to Recipient pursuant to this Agreement if, prior to the end of
the Performance Period, Recipient’s employment with the Company or any Affiliate
terminates, or if Recipient is an employee of an Affiliate and such entity
ceases to be an Affiliate, whether by Committee action or otherwise, on the date
such entity ceases to be an Affiliate.

 

3. PERFORMANCE REQUIREMENTS.

 

  a)

Performance Goals. Following the end of the Performance Period, the Committee
shall determine whether and the extent to which each of the Performance Goals
have been achieved for the Performance Period and shall determine the number of
Shares, if any, issuable to Recipient with respect to the level of achievement
of each individual Performance Goal;

 

November 2009   2  



--------------------------------------------------------------------------------

 

provided that with respect to any Performance Share Award to a “covered
employee” within the meaning of
Section 162(m) of the Code, the Committee shall have certified the achievement
of the Performance Goals. The aggregate number of Shares potentially issuable to
Recipient with respect to all Performance Goals shall be between 0% and 150%
(rounded down to the nearest whole Share) of the number of Target Shares. The
Committee’s determinations with respect to the achievement of Performance Goals
shall be based on the Company’s financial results reported in its annual report
on Form 10-K as filed with the SEC, subject to any adjustments made by the
Committee in accordance with
Section 3(c) below.

 

  b) Committee Discretion to Reduce Performance Share Award. Notwithstanding
satisfaction, achievement or completion of the Performance Goals set forth in
the Award Letter (or any adjustments thereto as provided below), the number of
Shares issuable hereunder may be reduced by the Committee on the basis of such
further considerations as the Committee in its sole discretion shall determine.

 

  c) Adjustment of Performance Goals. To the extent it is intended that this
Performance Share Award comply with the performance-based exception to
Section 162(m) of the Code, the Committee shall make no adjustment to the
Performance Goals set forth in the Award Letter with respect to a “covered
employee” within the meaning of Section 162(m) of the Code, including the
performance targets or the method of calculating the actual performance achieved
relative to the Performance Goals, except to exclude the impact of (i) changes
in accounting standards or adoption of any new accounting standards in
accordance with generally accepted accounting principles in the United States,
(ii) changes in federal statutory corporate tax rates, and (iii) extraordinary
or unusual gains or losses, events or circumstances over which the Company has
no or limited control, including the occurrence of any disaster, act of God or
any other force majeure event.

 

  d) Section 162(m). To the extent the Committee has determined that this
Performance Share Award is intended to comply with the performance-based
exception to Section 162(m) of the Code and the Recipient is a “covered
employee” within the meaning of Section 162(m) of the Code, all actions taken
hereunder (including without limitation any adjustments of Performance Goals or
determination of whether a Fundamental Transaction or Change in Control has
occurred) shall be made in a manner which would comply with Section 162(m) of
the Code.

 

November 2009   3  



--------------------------------------------------------------------------------

4.

ISSUANCE OF SHARES. Shares shall be issued, if and to the extent earned based on
the achievement of the Performance Goals as determined by the Committee,
promptly following the Determination Date; provided that it is intended that to
the extent possible, the issuance of the Shares shall be exempt from
Section 409A pursuant to the short-term deferral exception thereunder, and the
Determination Date (and issuance of Shares hereunder) shall be within 2 and  1/2
months following the end of the Performance Period. As a condition to such
issuance, Recipient must have satisfied his or her tax withholding obligations
as specified in this Agreement and must have completed, signed and returned any
documents and taken any additional action that the Company deems appropriate to
enable it to accomplish the delivery of the Shares. In no event will the Company
be obligated to issue a fractional share. Notwithstanding the foregoing, (i) the
Company shall not be obligated to deliver any Shares during any period when the
Company determines that the issuance or the delivery of Shares hereunder would
violate any federal, state or other applicable laws and/or may issue Shares
subject to any restrictive legends that, as determined by the Company, is
necessary to comply with securities or other regulatory requirements, and
(ii) the date on which Shares are issued may include a delay (but not later than
the next December 31st after the end of the Performance Period) in order to
provide the Company such time as it determines appropriate to address tax
withholding and other administrative matters. If eligible, Recipient shall be
given the opportunity to elect to defer receipt of the Shares. Such deferral
election shall be in accordance with the terms of the applicable non-qualified
deferral plan of the Company or an Affiliate and the requirements of
Section 409A and subject to such additional terms and conditions as are set by
the Committee.

 

5. PARTIAL PAYMENT ON CERTAIN EVENTS.

 

  a) Disability, Retirement or Transfer from an Eligible Position. If either
(i) Recipient ceases to be employed with the Company and its Affiliates as a
result of Recipient’s Permanent Disability or Special Retirement or
(ii) Recipient is transferred to an Ineligible Position and remains employed by
the Company or an Affiliate through the end of the Performance Period or, if
applicable, through the time of consummation of a Fundamental Transaction as set
forth in Section 5(c) below, Recipient shall remain eligible to receive,
promptly after the Determination Date, a prorated portion of the Shares that
would otherwise be issuable to Recipient under the Performance Share Award in
the absence of such event based on the actual achievement of the Performance
Goals over the Performance Period; provided that such prorated amount shall be
based on the ratio of (x) the number of days elapsed from the beginning of the
Performance Period to the employment termination date (or date of transfer to an
Ineligible Position, as applicable) over (y) the number of days in the entire
scheduled Performance Period (and not reflecting any shortening of the
Performance Period as a result of a Fundamental Transaction as described below).
Notwithstanding the foregoing, Recipient shall not be entitled to any Shares
under the Performance Share Award if Recipient: (i) fails to execute and deliver
a general release of claims if requested by, and in a form satisfactory to, the
Company or an Affiliate, (ii) violates the terms of his or her inventions,
copyright and confidentiality agreement with the Company or an Affiliate, or
(iii) breaches his or her other contractual or legal obligations to the Company
or an Affiliate, including the non-solicitation obligations set forth in
Section 13 of this Agreement.

 

November 2009   4  



--------------------------------------------------------------------------------

  b) Death. If Recipient’s employment with the Company and its Affiliates
terminates due to the death of Recipient, then Recipient’s estate shall receive,
promptly after the date of death, a prorated portion of the Shares that
Recipient would have been issued pursuant to the Performance Share Award based
on the formula set forth in subsection (c) below as if a Fundamental Transaction
had occurred on such date of death.

 

  c) Change in Control of Company. If a Fundamental Transaction or Change in
Control (as defined in the Plan) occurs prior to the end of the Performance
Period while Recipient is employed by the Company or an Affiliate or remains
entitled to receive Shares pursuant to Section 5(a) above, the Performance
Period shall be terminated and Recipient shall be entitled to receive,
immediately prior to the consummation of such Fundamental Transaction or Change
in Control, the following number of Shares (the “CIC Earned Shares”):

 

  (i) If the Fundamental Transaction or Change in Control occurs on or prior to
50% of the Performance Period elapsing, a prorated number of the Target Shares,
based on the portion of the Performance Period that has elapsed.

 

  (ii) If the Fundamental Transaction or Change in Control occurs following at
least 50% of the Performance Period elapsing, a number of Shares based on the
achievement of the Performance Goals at the time of consummation of the
Fundamental Transaction or Change in Control as determined by the Committee and
prorated to reflect the portion of the Performance Period that has elapsed
through the date of consummation of the Fundamental Transaction or Change in
Control (or, if Recipient earlier transfers to an Ineligible Position, through
the date of such transfer). For purposes of determining the achievement of the
Performance Goals, the Committee shall use the Company’s financial results
reported in its most recent quarterly report on Form 10-Q or annual report on
Form 10-K as filed with the SEC prior to consummation the Fundamental
Transaction or Change in Control.

Notwithstanding the foregoing, if the Company determines that this Performance
Share Award is “deferred compensation” for purposes of Section 409A and is not
eligible for any exemption from or exception to Section 409A, and that the
Fundamental Transaction or Change in Control is not also a “change in
ownership”, “change in effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company under Section 409A, then the
CIC Earned Shares (or a comparable amount of cash or acquiring company stock,
depending on the consideration received by Company stockholders on such
Fundamental Transaction or Change in Control) shall only be issued to Recipient
on the date such Shares would have been issued pursuant to Section 4 if a
Fundamental Transaction or Change in Control had not occurred).

 

November 2009   5  



--------------------------------------------------------------------------------

6. TAX WITHHOLDING. If the Company or an Affiliate is required to withhold any
federal, state, local or other taxes upon the issuance of Shares or otherwise
under this Agreement, the Company shall withhold a sufficient number of Shares
to meet the withholding obligation based on the minimum rates required by law;
provided, however, that the Company may, in its sole discretion, sell a
sufficient number of Shares on behalf of Recipient to satisfy such obligations,
accept payment to satisfy such obligations in the form of cash or delivery to
the Company of Shares already owned by Recipient, or any combination of the
foregoing.

 

7. RIGHTS, RESTRICTIONS AND LIMITATIONS. Any Shares issued to Recipient pursuant
to this Agreement are subject to the rights, restrictions and limitations set
forth in the Company’s Restated Certificate of Incorporation. Recipient shall
not have the rights of a stockholder until Shares, if any, are issued following
the Determination Date. The Performance Share Award and rights under this
Agreement may be not transferred by Recipient.

 

8. RESTRICTIONS UNDER SECURITIES LAW. The Performance Share Award and Shares
potentially issuable pursuant this Agreement are subject to any restrictions
which may be imposed under applicable state and federal securities laws and are
subject to obtaining all necessary consents which may be required by, or any
condition which may be imposed in accordance with, applicable state and federal
securities laws or regulations.

 

9. EMPLOYMENT AT WILL.

 

  a) Recipient’s employment or affiliation with the Company or an Affiliate is
not for any specified term and may be terminated by Recipient or by the Company
or an Affiliate at any time, for any reason, with or without cause and with or
without notice. Nothing in this Agreement, the Plan or any covenant of good
faith and fair dealing that may be found implicit in this Agreement or the Plan
shall: (i) confer upon Recipient any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate Recipient at will and without regard to any future vesting
opportunity that Recipient may have.

 

November 2009   6  



--------------------------------------------------------------------------------

  b) Recipient acknowledges and agrees that the right to receive Shares pursuant
to this Agreement is earned, among other requirements, only by continuing as an
employee at the will of the Company (not through the act of being hired, being
granted the Performance Share Award or any other award or benefit) and that the
Company has the right to reorganize, sell, spin-out or otherwise restructure one
or more of its businesses or Affiliates at any time or from time to time, as it
deems appropriate (a “reorganization”). Recipient acknowledges and agrees that
such a reorganization could result in the termination of Recipient’s
relationship as an employee to the Company or an Affiliate, or the termination
of Affiliate status of Recipient’s employer and the loss of benefits available
to Recipient under this Agreement, including but not limited to, the termination
of the right to receive Shares under this Agreement. Recipient further
acknowledges that if the Performance Goals are not met, it is possible that no
Shares will be issued hereunder.

 

10. INCORPORATION OF PLAN. The Performance Share Award is granted pursuant to
the Plan, all the terms and conditions of which are hereby made a part hereof
and are incorporated herein by reference. In the event of any inconsistency
between the terms and conditions contained herein and those set forth in the
Plan, the terms and conditions of the Plan shall prevail.

 

11. RECOUPMENT OF AWARDS. The Human Resources and Compensation Committee of the
Company’s Board of Directors adopted a recoupment policy on June 18, 2009 (the
“Policy”), that may require members of senior management to return incentive
compensation if there is a material restatement of the financial results upon
which the compensation was originally based. The Policy also provides for
recovery of incentive compensation from any employee involved in fraud or
intentional misconduct, whether or not it results in a restatement of the
Company’s financial results. Recipient acknowledges and agrees that the Policy
applies to the Performance Share Award and that any payments or issuances of
Shares are subject to recoupment pursuant to the Policy. This Agreement shall be
deemed to include the restrictions imposed by the Policy.

 

12. COPIES OF PLAN AND OTHER MATERIALS. Recipient acknowledges that Recipient
has received copies of the Plan and the Plan prospectus from the Company and
agrees to receive stockholder information, including copies of any annual
report, proxy statement and periodic report, electronically from the Company.
Recipient acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are also available upon written or
telephonic request to the Company. Recipient acknowledges that a copy of the
Policy referenced in Section 11 is available on ISSAIC, the Company’s intranet,
and is also available upon written or telephonic request to the Company.

 

November 2009   7  



--------------------------------------------------------------------------------

13. NON-SOLICITATION.

 

  a) Solicitation of Employees. Recipient agrees that, both while employed by
the Company or an Affiliate and for one year afterward, Recipient will not
solicit or attempt to solicit any employee of the Company or an Affiliate to
leave his or her employment or to violate the terms of any agreement or
understanding that employee may have with the Company or an Affiliate. The
foregoing obligations apply to both the Recipient’s direct and indirect actions,
and apply to actions intended to benefit Recipient or any other person, business
or entity.

 

  b) Solicitation of Customers. Recipient agrees that, for one year after
termination of employment with the Company or an Affiliate, Recipient will not
participate in any solicitation of any customer or prospective customer of the
Company or an Affiliate concerning any business that:

 

  (i) involves the same programs or projects for that customer in which
Recipient was personally and substantially involved during the 12 months prior
to termination of employment; or

 

  (ii) has been, at any time during the 12 months prior to termination of
employment, the subject of any bid, offer or proposal activity by the Company or
an Affiliate in respect of that customer or prospective customer, or any
negotiations or discussions about the possible performance of services by the
Company or an Affiliate to that customer or potential customer, in which
Recipient was personally and substantially involved.

In the case of a governmental, regulatory or administrative agency, commission,
department or other governmental authority, the customer or prospective customer
will be determined by reference to the specific program offices or activities
for which the Company or an Affiliate provides (or may reasonably provide) goods
or services.

 

  c) Remedies. Recipient acknowledges and agrees that a breach of any of the
promises or agreements contained in this Section 13 will result in immediate,
irreparable and continuing damage to the Company for which there is no adequate
remedy at law, and the Company or an Affiliate will be entitled to injunctive
relief, a decree for specific performance, and other relief as may be proper,
including money damages.

 

14. MISCELLANEOUS. This Agreement which includes the Award Letter contains the
entire agreement of the parties with respect to its subject matter. This
Agreement shall be binding upon and shall inure to the benefit of the respective
parties, the successors and assigns of the Company, and the heirs, legatees and
personal representatives of Recipient. The parties hereby agree that should any
portion of this Agreement be judicially held to be invalid, unenforceable, or
void, such portion shall be construed by limiting and reducing it, so as to be
enforceable to the maximum extent compatible with the applicable law as is then
in effect.

 

November 2009   8  



--------------------------------------------------------------------------------

15. GOVERNING LAW. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware without reference to such
state’s principles of conflict of laws.

 

16. ACKNOWLEDGMENT. Recipient acknowledges that the Performance Share Award
constitutes full and adequate consideration for Recipient’s obligations under
this Agreement, the acceptance of the Performance Share Award constitutes an
unequivocal acceptance of this Agreement and any attempted modification or
deletion will have no force or effect on the Company’s right to enforce the
terms and conditions stated herein.

By accepting the Performance Share Award, you agree to all of the terms and
conditions set forth herein and in the Plan.

 

November 2009   9  